DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed 01/27/2022 and RCE filed 03/02/2022 have been fully considered. After an updated search and further consideration, the rejections are withdrawn.
Allowable Subject Matter
It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations.
Claims 1-8, 10-16, and 18-22 (renumbered 1-20) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art including Weisberg, Zhang, and Tch generally teach the cited limitations. However the limitations of:
a model builder that builds a classification model based on one parameter at a time of the set of respective raw parameters and computes Akaike Information Criterion, Area under Curve, and Hypothesis acceptance as per alpha error (p-value), wherein the classification model is trained in part to perform a utility-based analysis, wherein a cost of making an incorrect decision resulting in a failure event associated with the turbine jet engine and a likelihood of the failure event occurring are weighed against a benefit of making a correct decision, and wherein the classification model generates a decision based on a result of the utility-based analysis
a sorting component that sorts features based on respective raw parameter importance ranking; and 
a selection component that selects at least two features based on the sorting to utilize in connection with building the classification model, 
wherein the classification model generates an advisory output, comprising a maintenance activity, via one or more external user interface devices in response to a determination that the cost of making the incorrect decision exceeds a threshold
No prior art of record teaches using the cost of making an incorrect decision along with the above components in order to decide to send an advisory output based on a decision made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124